Title: From George Washington to Tobias Lear, 12 December 1794
From: Washington, George
To: Lear, Tobias


        
          My dear Sir,
          Philadelphia Decr 12th 1794
        
        Your letter of the 5th instt, and the Receipt for the second payment of the lots I purchased on the Eastern branch, in the Federal City, came duly to hand.
        You are perfectly at liberty to examine my Presses and Trunks at Mount Vernon for any papers I may have respecting the transactions of the Directors of the Potomack Compa., or any matters & things which may concern the navigation of that River. Mrs Fanny Washington has the master key of all the others; from whom you can get it; but whether the papers you are in pursuit of are to be found in the Press, or in any trunk, I am unable to inform you. The keys of the locked trunks are, if I remember rightly, in my writing table; the key of which remains in it.
        For many very important reasons (unnecessary to enumerate to you) the navigation of that river ought to be pushed forward with all the celerity which the nature of the work will admit. viewing the matter as I do, I shall not neglect any fair opportunity of facilitating a visit from Mr Weston to that quarter—but (under the rose, I must say it) however fair the assurances of his going thither may be, you may take it for granted, that from motives of jealousy, there is a countertide to that measure; and I wish you may not find something similar to it in another quarter, if the operations on the Shanondoah are postponed much longer. Do not forget, how the trade of Fredericksburgh, Falmouth, Hanover town on York River, and indeed Richmond itself, will be affected by the opening of this navigation—I should not be at all surprized therefore, if future applications to the Assembly of V——a (if there be occasion to make any) respecting it, shd meet with much coldness & difficulty.
        I should not, any more than you, be disposed to confide in the opinion of Mr Claiborne’s Engineer; nor (in confidence to you) to Mr Claiborne himself; but as he speaks in exalted terms of this man (for you must know Claiborne is now in this City, and has mentioned the matter also to me) a little money might not be misapplied in obtaining the opinion of this Engineer; to see how far it would accord with Mr Weston’s—if he can be got there; without, if he shd follow after, letting him know what that opinion is. ’Tis possible, this person may unite (as Claiborne

says he does) both science & practice. If so, & he should possess other requisites, he might be useful—Tryal of, without a reliance upon him, cannot be injurious.
        Mr Jonathan Trumbull has once or twice asked me what reply the Comrs of the Federal City have made to the letter of his brother John which I sent to them—be so good as to remind them, or either of them wch you may first see, of this matter. I am Yours affectly
        
          Go: Washington
        
      